In a proceeding pursuant to CPLR article 78, inter alia, to compel the State and City Commissioners of Social Services to restore payments to petitioner’s daughter for home health aid services, the State commissioner appeals from a judgment of the Supreme Court, Kings County, dated August 2,1976, which, inter alia, granted the petition. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Jones at Special Term. Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur. [87 Misc 2d 731.]